FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 14, 2022

                                       No. 04-22-00235-CV

                                         James CRAVER,
                                            Appellant

                                                 v.

                                FAITH LUTHERAN CHURCH,
                                         Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 21-0912-CV-E
                         Honorable William D. Old III, Judge Presiding


                                          ORDER

        Ms. Amy Russell is the court reporter responsible for preparing, certifying, and filing the
reporter’s record in this appeal. Ms. Russell’s record originally was due on July 18, 2022. On
August 1, 2022, this court notified Ms. Russell that she is the court reporter responsible for
timely filing the reporter’s record in this appeal. We further notified Ms. Russell that the
reporter’s record had not been filed. Ms. Russell was instructed to file either a Notification of
Late Record within ten days of our letter or the record within thirty days. We received no
response to our letter.

        It is therefore ORDERED that Ms. Amy Russell file the record in this court no later than
September 28, 2022. If the record is not received by such date, a show cause order shall issue
directing Ms. Russell to appear on a day certain and show cause why she should not be held in
contempt for failing to file the record. The clerk of this court shall cause a copy of this order to
be served on Ms. Russell by certified mail, return receipt requested, and by regular United States
mail.

       Because the trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed, the clerk of this court shall also cause a copy of this order to be
served upon the trial court. See TEX. R. APP. P. 35.3(c).
                                                                             FILE COPY




                                              _________________________________
                                              Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court